Citation Nr: 0305297	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 1997, 
for an award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran served on active duty from May 1942 to December 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 RO rating decision which granted an 
effective date of May 30, 1997, for the award of a TDIU 
rating.  The veteran has been found to be incompetent for VA 
purposes, and his spouse/payee has pursued the appeal on his 
behalf, seeking an earlier effective date for a TDIU rating.  

In an October 2002 decision, the Board addressed the issue of 
entitlement to an earlier effective date for a TDIU rating.  
However, such October 2002 Board decision recited some 
inconsistent dates which had a bearing on the outcome of the 
decision.  As a result, the October 2002 Board decision was 
vacated by a March 2003 Board decision.  The instant Board 
decision replaces the one which was vacated.


FINDINGS OF FACT

The veteran filed a claim for an increased rating for his 
service-connected disabilities on July 7, 1993, and 
subsequent VA examination provided sufficient verification 
that the veteran was unemployable from his service-connected 
disabilities as of the July 7, 1993 claim.  The RO has 
granted a TDIU rating effective from May 30, 1997.






CONCLUSION OF LAW

The criteria for an earlier effective date of July 7, 1993 
for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.16, 
4.19. (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decisions, 
and the statement of the case, the appellant has been 
notified of the evidence necessary to substantiate the claim, 
and of the respective obligations of the appellant and VA to 
obtain different types of evidence.  Pertinent records have 
already been obtained.  The Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has awarded the veteran a TDIU rating effective from 
May 30, 1997, and the appellant seeks an earlier effective 
date.

In a February 1998 decision, the RO changed the method of 
evaluation the veteran's service-connected psychiatric 
disorder and low back disorder, establishing separate 
evaluations for these disabilities, resulting in a higher 
combined schedular evaluation of 90 percent, effective July 
7, 1993.  The ratings assigned in February 1998 were for 
dysthymia, rated 70 percent disabling; mechanical low back 
pain with traumatic arthritis, rated 40 percent disabling; 
cervical strain with traumatic arthritis, rated 20 percent 
disabling; prostatitis and urethritis, rated 20 percent 
disabling; and bilateral hearing loss, rated as 
noncompensable.  

A TDIU rating was also granted in the February 1998 RO 
decision, and the RO made such rating effective from June 22, 
1997.  In a December 2000 RO decision, the effective date for 
the TDIU rating was reviewed and found to be May 30, 1997.  

The appellant contends that a September 1993 VA examination 
report, which noted that the veteran had severe social and 
vocational impairment, constituted an "implied" claim for a 
TDIU rating, and, therefore, that should be the effective 
date.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

The veteran's claim for an increased rating was filed on July 
7, 1993.  Although he did not meet the schedular criteria for 
a TDIU (see 38 C.F.R. § 4.16(a)) on the day he actually filed 
the claim, the subsequent February 1998 RO decision resulted 
in a 90 percent combined schedular rating effective July 7, 
1993 (which meets the schedular requirements for a TDIU 
rating as of such date).  In addition, the VA examination of 
September 1993 noted that the veteran had not worked for many 
years due to his nervous problems with people, noises, and 
irritability.  He was noted to be living on Social Security 
and VA disability benefits.  The examination resulted in a 
conclusion that his psychiatric disorder resulted in severe 
impairment of psychological, social, and vocational 
adaptability.  This evidence satisfies the requirement of an 
informal claim, under Roberson.  

Since an informal claim for a TDIU rating was filed with the 
July 7, 1993 increased rating claim, it must be determined 
whether the veteran was entitled to a TDIU prior on such 
date.  A TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  When these percentage 
standards are not met, consideration may be given to 
entitlement on an extraschedular basis, taking into account 
such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  The 
medical evidence of severe social and industrial impairment 
from a service-connected psychiatric disorder, together with 
impairment from the other service-connected disabilities, 
particularly lumbar and cervical spine disorders, provides a 
reasonable basis for finding that the veteran's service-
connected disabilities precluded gainful employment, 
warranting a TDIU rating, as of the effective date of the 
grant of the increased combined schedular rating of 90 
percent, namely, July 7, 1993.  

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that the proper effective date for the award 
of a TDIU rating is July 7, 1993.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  


ORDER

An earlier effective date of July 7, 1993, for a TDIU rating, 
is granted. 





________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

